       Case 5:18-cv-05711-BLF Document 110 Filed 11/20/19 Page 1 of 3


1
     IAN N. FEINBERG (SBN 88324)
2    Ifeinberg@feinday.com
     M. ELIZABETH DAY (SBN 177125)
3    eday@feinday.com
     MARC BELLOLI (SBN 244290)
4    mbelloli@feinday.com
     FEINBERG DAY KRAMER ALBERTI LIM
5
     TONKOVICH & BELLOLI LLP
6    1600 El Camino Real, Suite 280
     Menlo Park, CA 94025
7    Telephone: 650.618.4360
     Facsimile: 650.618.4368
8
     Attorneys for Plaintiff
9    NSS Labs, Inc.
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
12   NSS LABS, INC.,                                      CASE NO. 5:18-CV-05711-BLF
13                  Plaintiff,
     vs.                                                  STIPULATION AND [PROPOSED]
14                                                        ORDER EXTENDING CERTAIN
     CROWDSTRIKE, INC., SYMANTEC                          PRETRIAL DATES
15   CORPORATION, ESET, LLC, ANTI-
     MALWARE TESTING STANDARDS                            DEMAND FOR JURY TRIAL
16   ORGANIZATION, INC. AND DOES 1-50,
     INCLUSIVE,
17
                    Defendant.
18
            Because argument on defendants’ motion to dismiss and/or strike Plaintiff’s First Amended
19
     Complaint is set for hearing on March 19, 2020, and because the parties wish to avoid the time and
20
     expense of discovery unless and until the pleadings have settled, the parties hereby stipulate to
21
     extend certain pretrial dates as follows:
22
23
      Pretrial Event                         Current Date                 Proposed New Date
24
      Close of Fact Discovery                8/28/2020                    12/16/2020
25
      Expert reports due                     11/30/2020                   1/29/2021
26
      Rebuttal expert reports due            2/5/2021                     2/26/2021
27
      Expert Discovery Cut-off               3/19/2021                    4/2/2021
28

     STIPULATION AND PROPOSED ORDER EXTENDING CERTAIN
     PRETRIAL DATES                                                                         Page 1
       Case 5:18-cv-05711-BLF Document 110 Filed 11/20/19 Page 2 of 3


1
     All other dates set in Docket 98, beginning with the last day for filing motions for summary
2
     judgment and Daubert (May 21, 2021) and continuing through the date set for trial (February7,
3
     2022), are unaffected by the proposed schedule change.
4
5                                                      FEINBERG DAY KRAMER ALBERTI LIM
       November 20, 2019                               TONKOVICH & BELLOLI LLP
6
7                                                      /s/ Ian N. Feinberg
                                                       Ian N. Feinberg
8
                                                       Attorneys for Plaintiff
9                                                      NSS Labs, Inc.
10     November 20, 2019                               SCHWABE WILLIAMSON & WYATT, PC

11                                                     /s/ Brenna K. Legaard
                                                       Brenna K. Legaard
12
13                                                     Attorneys for Defendant
                                                       Anti-Malware Testing Standards Organization,
14                                                     Inc. (AMTSO)

15                                                     WILSON SONSINI GOODRICH & ROSATI PC
       November 20, 2019
16                                                     s/ Lisa Davis
                                                       Lisa Davis
17
18                                                     Attorneys for Defendant
                                                       Symantec Corporation
19
                                                       SHEPPARD MULLIN RICHTER &
20     November 20, 2019                               HAMPTON LLP
21
                                                       /s/ Mike Scarborough
22                                                     Mike Scarborough

23                                                     Attorneys for Defendant
                                                       ESET, LLC
24
                                             ECF ATTESTATION
25
            I, Ian Feinberg, am the ECF User whose identification and password are being used to file
26
     this document and attest that all signatories hereto have concurred in this filing.
27
28   November 20, 2019                                     /s/ Ian N. Feinberg
                                                           Ian N. Feinberg
     STIPULATION AND PROPOSED ORDER EXTENDING CERTAIN
     PRETRIAL DATES                                                                         Page 2
       Case 5:18-cv-05711-BLF Document 110 Filed 11/20/19 Page 3 of 3


 1                                         PROPOSED ORDER
 2
               On this day the Court considered the parties’ Stipulation Extending Certain Pretrial
 3
     Dates and grants the same.
 4
            It is SO ORDERED.
 5
                     20 2019
     Date: November __,
 6
                                                         _____________________________________
 7
                                                         HON. JUDGE BETH LABSON-FREEMAN
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER EXTENDING CERTAIN
     PRETRIAL DATES                                                                          Page 3
